Citation Nr: 0500319	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-12 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to January 
1972.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision in 
which the RO granted service connection and assigned an 
initial 30 percent rating for PTSD, effective June 28, 2002.  
In January 2003, the veteran filed a notice of disagreement 
(NOD) with respect to the assigned initial rating, and a 
statement of the case (SOC) was issued in May 2003.  The  
veteran's representative filed a substantive appeal in May 
2003.  

Because the claim for a higher rating for PTSD involves a 
request for a higher initial evaluation following the grant 
of service connection, the Board has characterized this claim 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  Moreover, although, as noted in an 
April 2004 supplemental SOC (SSOC), the RO increased to 50 
percent the veteran's initial rating for PTSD during the 
pendency of this appeal, inasmuch as a higher evaluation is 
available for this condition, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim for a higher initial rating remains viable on appeal.  
Id.;  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Since the June 28, 2002 effective date of the grant of 
service connection, the veteran's PTSD has been manifested, 
primarily, by anxiety, depressed mood, slow and deliberate 
speech, hypervigilance, sleep disturbance (to include 
nightmares), some problems with short-term memory and 
concentration, and limitations in the ability to maintain 
social relationships; these symptoms reflect occupational and 
social impairment with no more than reduced reliability and 
productivity.
CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.      §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the May 2003 SOC, the April 2004 SSOC, and the RO's 
letters of August 2002 and July 2003, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In the RO's August 2002 
letter, with regard to the veteran's original claim for 
service connection for PTSD, the RO requested that the 
veteran provide authorization to enable it to obtain any 
outstanding private medical records, as well as requested 
that the veteran submit any additional evidence in his 
possession.  In a July 2003 letter sent to the veteran in 
connection with the current claim for increase, the RO 
requested that the veteran provide information regarding any 
VA or private treatment records, and again requested that he 
submit any additional evidence in his possession pertaining 
to the claim.  Through these letters, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of any pre-adjudication notice in 
this case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the May 2003 SOC explaining 
what was needed to substantiate the veteran's claim within 
four months of his January 2003 NOD of the November 2002 
rating decision on appeal, and the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the RO 
notified the veteran of the VCAA duties to notify and assist 
in its letters of August 2002 and July 2003; neither in 
response to those letters, nor at any other point during the 
pendency of this appeal, has the veteran informed the RO of 
the existence of any evidence that has not already been 
obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment records from the Manchester VA 
Medical Center (VAMC) in Manchester, New Hampshire, dated 
from October 2003 to November 2003; treatment reports from 
Dr. A. Gladstone, private physician, dated from November 1992 
to July 2002; treatment reports from Dr. A. Kunkmueller, 
private physician, dated from April 2002 to October 2002; and 
a copy of an August 2002 VA research service study, conducted 
by a private psychiatrist.  The RO has also arranged for the 
veteran to undergo VA examination, and has attempted to 
obtain any outstanding treatment records from Dr. R. 
Claterbaugh, private physician, however, this physician's 
office responded that no treatment records for the veteran 
were available.  Moreover, the veteran has submitted evidence 
to support his claim, consisting of October 2002 and October 
2003 letters from B. Burbank, a counselor at the Manchester 
Vet Center treating the veteran for his PTSD. Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  
Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

In June 2002, the veteran filed his initial claim for service 
connection for PTSD.

In August 2002, the veteran underwent a mental health 
evaluation by a private psychiatrist affiliated with the VA 
Research Service.  The veteran reported that he had been laid 
off from his job in February 2002, following which he applied 
for and was denied Social Security disability benefits for a 
heart condition.  He further reported at that time that he 
experienced recurrent memories of his service in Vietnam on a 
weekly basis, nightmares once or twice per month, loss of 
sleep, avoidance of thoughts and memories of his military 
experiences, ongoing feelings of anxiety, poor concentration, 
irritability, and hypervigilance.  The psychiatrist 
evaluating the veteran diagnosed PTSD, chronic, and moderate; 
as well as panic disorder, and specific phobia, and alcohol 
dependence in full remission, all as secondary to PTSD.  This 
psychiatrist further stated that the veteran's PTSD symptoms 
had continued for more than 30 years since the veteran's 
discharge from service, and that these symptoms impaired the 
veteran's relationships with others, his social functioning 
in general, and his ability to work.  Additionally, the 
psychiatrist stated that despite the moderate nature of the 
veteran's symptoms, their exacerbation by other anxiety 
disorders in conjunction with the veteran's heart disease 
placed his employability in question.       

In an October 2002 letter, B. Burbank, a counselor at the 
Manchester Vet Center, stated that she had been treating the 
veteran for PTSD, and that she concurred with the findings 
obtained during the August 2002 mental health evaluation 
conducted through the VA research service.

In its November 2002 rating decision, the RO granted service 
connection and an initial 30 percent rating for PTSD, 
effective June 28, 2002.

On VA examination in June 2003, the veteran reported that 
since his discharge from military service, he had experienced 
nervousness, depression, and apprehension.  He stated that he 
had not worked since February 2002, when he had been laid off 
from a job due to what the veteran explained was his 
inability to focus in certain group situations.  On mental 
status examination, it was noted that the veteran was dressed 
cleanly and appropriately, and was oriented to time, place, 
person, and situation completely.  The veteran was very quiet 
throughout the interview.  He appeared tense, his speech was 
slow, monotonous, and deliberate, and he sometimes required a 
few seconds to respond to the examiner's questions.  The 
veteran's mood was empty and depressed, and his affect was 
flat.  There were no indications of depersonalization or 
derealization, and no reported hallucinations that appeared 
to be bona fide hallucinations, although the veteran stated 
that sometimes he would see things crawling and hear doors 
shut.  There were no illusions.  The veteran's thought 
process was logical and goal directed, and there were no 
obsessions, preoccupations, or delusions.  He reported having 
had both passive suicidal ideation and passive homicidal 
ideation over the past year.  Long-term memory appeared to be 
commensurate with age, although there were problems with 
short-term memory and concentration.  Abstraction and insight 
were in the average range, and judgment was good enough for 
the veteran to be able to handle his own funds.  The 
veteran's energy level was low.  

The examiner diagnosed PTSD chronic, and alcohol abuse, and 
assigned a Global Assessment of Functioning (GAF) score of 
51.  The examiner further stated that the veteran appeared to 
have had continued symptoms of PTSD since he was last 
diagnosed with that disorder, with no periods of remission.  
He further noted that the veteran's PTSD affected his social 
relationships and social functioning, and that on examination 
the veteran's thought process had been slow, speech had been 
slow and deliberate, and at times during the interview the 
veteran had stared off in another direction from the 
examiner.  The examiner also noted that the veteran was then 
capable of maintaining his own personal hygiene, completing 
tasks around his home, and managing his own money.    

In her October 2003 letter, B. Burbank stated that she had 
continued to provide counseling to the veteran, and noted 
that the veteran had been depressed and had intermittently 
experienced passive suicidal ideation.  She further noted 
that the veteran was being treated for anxiety, and that 
aside from his immediate family, he had no friendships or 
other social relationships.  She also stated her belief that 
since the veteran had ceased working in February 2002, he had 
become less effective at adapting to stressful situations.     

Treatment records from the Manchester VAMC, dated from 
October 2003 to November 2003, refer to the veteran's ongoing 
counseling for PTSD at the Manchester Vet Center, as well as 
his treatment for chronic anxiety.  

In April 2004, the RO granted a higher initial rating of 50 
percent for the veteran's service-connected PTSD.

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

The veteran's PTSD has been rated as 50 percent disabling, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, a 
General Rating formula for evaluating psychiatric impairment 
other than eating disorders contains the actual rating 
criteria for evaluating the veteran's disability.  

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that since the 
effective date of the grant of service connection, the 
symptoms associated with the veteran's PTSD have been 
consistent with the criteria for no more than the currently 
assigned 50 percent rating.  

The medical evidence of record reflects that the veteran's 
PTSD has been characterized, primarily, by a flattened 
affect, anxiety, depressed mood, slow and deliberate speech, 
sleep disturbances, intrusive recollections, some problems 
with short-term memory and concentration, and limitations in 
social functioning and ability to maintain social 
relationships.  These symptoms are reflective of occupational 
and social impairment with no more than reduced reliability 
and productivity, the level of impairment contemplated in the 
currently assigned 50 percent disability rating.  

At no point has the veteran's PTSD met the criteria for at 
least the next higher, 70 percent, evaluation.  As noted 
above, the 70 percent rating is warranted for occupational 
and social impairment with deficiencies in most areas, due to 
certain symptoms.  However, the Board notes that the veteran 
has not been found to have obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, near 
continuous panic or depression that affects his ability to 
function independently, impaired impulse control, or other 
symptoms that are characteristic of the 70 percent rating.  
The veteran has some documented symptoms of anxiety and 
depression, although these have not been shown to affect the 
veteran on a continuous basis and/or to limit his ability to 
function independently.  Additionally, while on examination 
in June 2003, the veteran reported having some passive 
suicidal ideation and passive homicidal ideation over the 
past year, there was no indication that this occurred on a 
continuous or frequent basis or that it continued to affect 
the veteran at the time of the examination.  Significantly, 
moreover, the VA examiner noted that the veteran was well-
groomed and completely oriented, was logical and goal-
directed, had abstraction and insight in the average range, 
and did not have any hallucinations, derealization, or 
delusions.  

Specifically as regards the level of industrial impairment 
due to PTSD, the Board notes the veteran's report that he has 
not worked since February 2002.  However, there is no showing 
that the his PTSD is the sole cause of any such unemployment.  
In this regard, the Board points out that the report of the 
June 2003 VA examination reflects no finding that the 
veteran's PTSD symptoms have affected his capacity to work.  
Further, the August 2002 psychiatric examiner identified the 
veteran's PTSD as only a contributing factor amongst other 
health conditions (including a nonservice-connected heart 
condition) that may limit his employability.  As indicated 
above, the rating criteria are intended to take both 
occupational and social impairment due to psychiatric 
disability into consideration.  

As a final note, the Board points out that the GAF score of 
51 assigned by the June 2003 VA examiner (the only GAF of 
record during the period in question) provides no basis for 
assignment of any higher evaluation for PTSD.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  According to the DSM-IV, a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, and occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  Arguably, then, the 
assigned score represents a level of impairment even less 
than that contemplated in the assigned 50 percent rating.

Thus, the Board finds the record presents no basis for 
assignment of more than the current 50 percent rating at any 
point since the June 28, 2002 effective date of the grant of 
service connection for PTSD.  As such, there is no basis for 
staged rating, pursuant to Fenderson.  Moreover, as the 
criteria for the next higher, 70 percent rating have not been 
met, it follows that the criteria for the maximum 100 percent 
evaluation likewise are not met.

For all the foregoing reasons, the Board concludes that the 
claim for an initial rating in excess of 50 percent for PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


